             Case 5:20-cr-00197-G Document 37 Filed 02/11/21 Page 1 of 12




                            UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                      )
                                               )
          Plaintiff,                           )
                                               )
v.                                             )   Case No. CR-20-197-G
                                               )
JUAN JABARI HOLLIS,                            )
a/k/a Juan Jabari Shinault,                    )
                                               )
          Defendant.                           )

                                           ORDER

          Now before the Court are two Motions to Suppress (Doc. Nos. 20, 21), filed through

counsel for Defendant Juan Jabari Hollis. The Government has responded in opposition to

each (Doc. Nos. 27, 28). On February 4, 2021, the Court conducted an evidentiary hearing

on the Motions. Defendant appeared personally and through counsel, David Autry. The

Government appeared through Assistant U.S. Attorney Nick Coffey. Upon consideration

of the evidence and the parties’ arguments, the Court denies the Motions.

     I.      Standard

          “The purpose of a suppression hearing is ‘to determine preliminarily the

admissibility of certain evidence allegedly obtained in violation of defendant’s rights under

the Fourth and Fifth Amendments.’” United States v. Maurek, 131 F. Supp. 3d 1258, 1261-

62 (W.D. Okla. 2015) (quoting United States v. Merritt, 695 F.2d 1263, 1269 (10th Cir.

1982)). “‘The proponent of a motion to suppress has the burden of adducing facts at the

suppression hearing indicating that his own rights were violated by the challenged search.’”

Id. at 1262 (quoting United States v. Eckhart, 569 F.3d 1263, 1274 (10th Cir. 2009)). The
            Case 5:20-cr-00197-G Document 37 Filed 02/11/21 Page 2 of 12




government must then prove by a preponderance of the evidence that the search or seizure

that occurred was lawful—e.g., that exigent circumstances or another exception to the

warrant requirement existed or that the evidence sought to be suppressed was not the fruit

of the poisonous tree. See id.; United States v. Burciaga, 687 F.3d 1229, 1230 (10th Cir.

2012); United States v. Matlock, 415 U.S. 164, 177 n.14 (1974).

   II.      Defendant’s Motion to Suppress Search of Automobile

         Defendant’s First Motion to Suppress (Doc. No. 20) seeks to suppress evidence

obtained from the September 11, 2019 search of a 2016 red Nissan Altima bearing an

Oklahoma temporary license plate.

            A. Background

         The evidence showed that on September 10, 2019, an affidavit completed by

Oklahoma City Police Department (“OCPD”) Detective Rob Gallavan was presented to an

Oklahoma judge in support of an application for a warrant to search the Altima. See

Gallavan Aff. (Doc. No. 27-1) (the “Affidavit”). In the Affidavit, Detective Gallavan states

that:

   • On June 25, 2019, a woman identified as “C.S.” filed for a victim’s protective order

         against Defendant. Id. at 1.

   • C.S. and Defendant had been in an “intimate dating relationship” for approximately

         three years. Id.

   • Defendant had numerous felony convictions, including convictions on firearms-

         possession charges. Id.




                                             2
        Case 5:20-cr-00197-G Document 37 Filed 02/11/21 Page 3 of 12




• C.S. reported that Defendant owned a nine mm handgun and had it in his possession

   during their relationship. Id.

• On July 26, 2019, C.S. contacted a police officer and reported that Defendant had

   sent multiple voicemails and texts to C.S. and to C.S.’s daughter. See id. In one

   voicemail, Defendant had threatened to kill a friend of C.S. Id.

• On July 30, 2019, C.S. contacted Detective Gallavan and reported that Defendant

   had threatened to assault and kill C.S. Id.

• Detective Gallavan reviewed texts and voicemails apparently sent by Defendant to

   C.S. in July 2019. As detailed in the Affidavit, these messages contain repeated

   threats to kill C.S. Id. at 1-2.

• On August 8, 2019, Detective Gallavan presented a charge against Defendant to the

   Oklahoma County district attorney for threatening an act of violence. Id. at 2.

• Additional voicemails and texts were sent by Defendant to C.S. and to C.S.’s

   daughter on August 8, 2019, and in the early morning of August 9, 2019. See id. at

   2.

• On August 9, 2019, at 4:25 a.m., bullets were fired through C.S.’s apartment

   window. Two nine mm shell casings and one nine mm projectile were recovered

   outside of C.S.’s bedroom window. Id. at 3.

• On August 26, 2019, an arrest warrant was issued against Defendant in Oklahoma

   County District Court. Id. at 2.




                                         3
      Case 5:20-cr-00197-G Document 37 Filed 02/11/21 Page 4 of 12




• On August 28, 2019, Detective Gallavan and other OCPD officers arrested

   Defendant at an apartment where he was living with a woman identified as “A.E.”

   Id. at 3.

• The apartment was leased in A.E.’s name, and A.E. also owned a 2016 red Nissan

   Altima that was parked next to her apartment. Id.

• Detective Gallavan looked through the front passenger-side window of the Altima

   and observed a green Crown Royal bag with a large object inside of it. Id. He stated

   that the Crown Royal bag was large enough to hold a handgun and, citing his

   training and experience, that Crown Royal bags are commonly used to store

   handguns, magazines, ammunition, and other contraband. Id. He also stated that

   his training and experience had taught him that vehicles are often used to store

   and/or conceal handguns. Id.

• Detective Gallavan noted two other items inside the vehicle: a pair of men’s dress

   shoes on the front-seat floorboard, next to the Crown Royal bag, and a men’s dress

   suit hanging in the backseat. Id.

• A.E. told Detective Gallavan that Defendant “had access to the vehicle,” that

   Defendant “had driven the vehicle ‘a couple of times,’” and that the dress suit inside

   belonged to Defendant. Id.

• A.E. gave consent to the officers to search her apartment but denied consent to

   search the Altima. Id.

• The vehicle was seized by OCPD and then secured at an OCPD location. Id.



                                         4
          Case 5:20-cr-00197-G Document 37 Filed 02/11/21 Page 5 of 12




        As noted above, these facts were presented by Detective Gallavan in support of an

application for a search warrant for the Nissan Altima. See id. (“Based on the evidence at

the scene and statements made by Victim C.S. and A.E., your affiant believes there exists

probable cause to believe there is evidence of a crime, to wit Possession of a Firearm after

Former Conviction of Felony . . . and Domestic Assault and Battery with a Deadly Weapon

. . . .”). On September 10, 2019, a state-court judge issued the requested search warrant,

finding that sufficient evidence had been presented of Defendant’s “control or possession”

of the Nissan Altima and that the property in the vehicle “is the instrument of a felony or

constitutes evidence an offense was committed, or a particular person participated in its

commission.” Search Warrant (Doc. No. 27-2) at 1.

        Officers searched the vehicle the next day and found, among other items, a loaded

nine mm handgun and 76 methamphetamine pills. See Def.’s First Mot. at 1; Gov’t First

Resp. (Doc. No. 27) at 6. Ballistics testing later determined that the handgun found in the

Altima had been used in the August 9, 2019 shooting at C.S.’s apartment. Def.’s First Mot.

at 1.

           B. Discussion

        Defendant argues that the evidence seized in the search of the Altima should be

suppressed, because: (1) the Affidavit failed to establish probable cause for the search; and

(2) the good-faith exception does not apply to save the defective warrant. See Def.’s First

Mot. at 4-11.




                                             5
          Case 5:20-cr-00197-G Document 37 Filed 02/11/21 Page 6 of 12




                  1. Defendant’s Standing

       As the proponent of the First Motion, Defendant “has the burden of adducing facts

. . . indicating that his own rights were violated by the challenged search.” Eckhart, 569

F.3d at 1274 (internal quotation marks omitted). The Government contends that Defendant

lacks standing to seek suppression of the evidence recovered from the Altima due to

Defendant’s lack of a “legitimate possessory interest or lawful control over” the vehicle.

Gov’t First Resp. at 7 n.1 (internal quotation marks omitted) (citing United States v. Valdez

Hocker, 333 F.3d 1206, 1209 (10th Cir. 2003)).1

       The Court “does not have to reach” this standing issue, however, because even

assuming Defendant has standing to challenge the search, the warrant for the search of the

vehicle was supported by probable cause. United States v. Collins, No. CR-12-76-HE,

2012 WL 1952241, at *8 & n.16 (W.D. Okla. May 30, 2012) (assuming defendant had

standing to challenge the search of his codefendant’s property but rejecting challenge to

legality of the search).2


1
  At the hearing, counsel for both the Government and the Defendant presented argument
regarding Defendant’s alleged access to A.E.’s vehicle and to ownership of items of
personal property allegedly found inside the vehicle during the OCPD search. Notably,
however, neither party presented evidence beyond the documents cited above and
presented in the briefing. Thus, the statements set forth in the Gallavan Affidavit are the
only evidence in the record touching upon Defendant’s interest in or control over the
vehicle. Cf. Valdez Hocker, 333 F.3d at 1209 (noting that a court may consider certain
factors, including the defendant’s testimony at the suppression hearing regarding “his
expectation of privacy” or “legitimate possessory interest,” in resolving standing issues on
a car search).
2
  The Court also can quickly dispose of Defendant’s suggestion that the initial seizure of
the vehicle from A.E.’s apartment was itself a Fourth Amendment violation that “tainted
the later search under the authority of the warrant.” Def.’s First Mot. at 6 (citing Wong Sun
v. United States, 371 U.S. 471, 478 (1963)). Defendant’s cited authority does not address

                                             6
          Case 5:20-cr-00197-G Document 37 Filed 02/11/21 Page 7 of 12




                  2. Probable Cause

       This Court recently summarized the relevant standards to apply when addressing a

challenge to a search undertaken pursuant to a warrant:

           “A search warrant can issue only upon a showing of probable cause.”
       United States v. Long, 774 F.3d. 653, 658 (10th Cir. 2014) (citing United
       States v. Biglow, 562 F.3d 1272, 1275 (10th Cir. 2009)); U.S. Const. amend.
       IV. “In dealing with probable cause, . . . as the very name implies, [the court]
       deal[s] with probabilities” that are not technical but rather the “factual and
       practical considerations of everyday life on which reasonable and prudent
       men, not legal technicians, act.” Illinois v. Gates, 462 U.S. 213, 231 (1983)
       (quoting Brinegar v. United States, 338 U.S. 160, 176 (1949)). This standard
       requires more than “mere suspicion but less evidence than is necessary to
       convict.” United States v. Danhauer, 229 F.3d 1002, 1005 (10th Cir. 2000)
       (internal quotation omitted).

           Any affidavit upon which probable cause is based “must provide a
       substantial basis to conclude that there is a fair probability that contraband or
       evidence of a crime will be found in a particular place.” Id. (quoting United
       States v. Nolan, 199 F.3d 1180, 1182 (10th Cir. 1999) (internal quotations
       omitted)); Gates, 462 U.S. at 239 (“An affidavit must provide the magistrate
       with a substantial basis for determining the existence of probable cause.”).
       That is, the affidavit must establish “a nexus between . . . suspected criminal
       activity and the place to be searched.” United States v. Gonzales, 399 F.3d
       1225, 1228 (10th Cir. 2005) (citation omitted). In order “[t]o assess the
       validity of a search warrant under the Fourth Amendment,” the court must
       review “the totality of the circumstances in the affidavit provided.” United
       States v. Myers, 106 F.3d 936, 939 (10th Cir. 1997) (quoting United States
       v. McCarty, 82 F.3d 943, 947 (10th Cir.) (internal quotations omitted), cert.
       denied, 519 U.S. 903 (1996)).

           However, “after-the-fact scrutiny by courts of the sufficiency of an
       affidavit should not take the form of de novo review.” Gates, 462 U.S. at
       236. . . . . “The Fourth Amendment’s strong preference for warrants compels
       us to resolve ‘doubtful or marginal cases’ by deferring to [the issuing]


a warrantless seizure, and Defendant’s bare assertion fails to “raise factual allegations that
are sufficiently definite, specific, detailed, and nonconjectural” to require the Court to
further consider this contention. United States v. Glass, 128 F.3d 1398, 1409 (10th Cir.
1997) (alteration and internal quotation marks omitted).


                                              7
          Case 5:20-cr-00197-G Document 37 Filed 02/11/21 Page 8 of 12




       judge’s determination of probable cause.” Biglow, 562 F.3d at 1282 (citing
       Massachusetts v. Upton, 466 U.S. 727, 728, 734 (1984)).

United States v. Sanchez, No. CR-18-245-D, 2019 WL 113780, at *2 (W.D. Okla. Jan. 4,

2019) (alterations and omissions in original) (parallel citations omitted).

       Defendant objects that the Affidavit presented “only speculation and surmise,”

rather than probable cause, “to believe the vehicle had been used in the shooting or

contained the gun or any other evidence.” Def.’s First Mot. at 6. Defendant further

complains of a lack of connection between the August 9, 2019 shooting at C.S.’s apartment

and A.E.’s Nissan Altima, arguing that the Affidavit failed to “establish[] that the Nissan

Altima was used in the shooting.” Id. at 7.

       The Court disagrees. As outlined above, the Affidavit described in detail numerous

instances of Defendant threatening C.S.—including immediately prior to the shooting—as

well as Defendant’s previous firearms-possession felony convictions.          The Affidavit

further stated that Defendant had been living at A.E.’s apartment, that A.E. had stated that

Defendant had driven and had access to her vehicle, and that A.E. had identified a dress

suit inside the vehicle as belonging to Defendant. Detective Gallavan personally viewed a

Crown Royal bag “with a large object inside of it” inside the vehicle. He further stated

that, based on his “training and experience,” these bags are commonly used to store

handguns and other contraband and a vehicle is a common place to store a handgun.

Gallavan Aff. at 3. Considering the totality of circumstances, see Myers, 106 F.3d at 939,

the Affidavit is sufficient to support a finding of probable cause and issuance of the Search

Warrant. The issuing court could properly “rely on the opinion of” Detective Gallavan “as



                                              8
          Case 5:20-cr-00197-G Document 37 Filed 02/11/21 Page 9 of 12




to where contraband may be kept.” United States v. Hargus, 128 F.3d 1358, 1362 (10th

Cir. 1997).

       Further, Defendant misconstrues the nature of the nexus requirement. It was not

necessary to establish that A.E.’s vehicle was used in the shooting; it was only necessary

to show a nexus between “suspected criminal activity and the place to be searched.”

Gonzales, 399 F.3d at 1228 (internal quotation marks omitted). Detective Gallavan’s

detailed and specific recitation of Defendant’s history and interactions with C.S., together

with his personal observations of the contents of A.E.’s vehicle and A.E.’s

acknowledgement of Defendant’s access to that vehicle, was sufficient to “lead a prudent

person to believe there is a fair probability that contraband or evidence of a crime will be

found in [the Altima].” United States v. Basham, 268 F.3d 1199, 1203 (10th Cir. 2001).

                 3. Good-Faith Exception

       The issuance of a search warrant by a magistrate “normally suffices to establish that

a law enforcement officer has acted in good faith in conducting the search.’” United States

v. Leon, 468 U.S. 897, 922 (1984) (internal quotation marks omitted). “Under the good-

faith exception to the exclusionary rule, if a warrant is not supported by probable cause,

the evidence seized pursuant to the warrant need not be suppressed if the executing officer

acted with an objective good-faith belief.” United States v. Chambers, 882 F.3d 1305,

1310 (10th Cir. 2018) (omission and internal quotation marks omitted).

       “There are four exceptions to the good faith doctrine in which suppression remains

an appropriate remedy.” Sanchez, 2019 WL 113780, at *6 (citing Leon, 468 U.S. at 923).

Defendant asserts that one of those exceptions applies, namely that the Search Warrant “is


                                             9
            Case 5:20-cr-00197-G Document 37 Filed 02/11/21 Page 10 of 12




based on an affidavit ‘so lacking in indicia of probable cause as to render official belief in

its existence entirely unreasonable.’” Id. (quoting Leon, 468 U.S. at 923).

          “An affidavit lacks indicia of probable cause when it does not contain factual
          support.” Chambers, 882 F.3d at 1310. The question to be asked is whether
          the affidavit is “devoid of factual support.” Id. (emphasis in original). An
          affidavit devoid of factual support is “one that merely states suspicions,
          beliefs, or conclusions, without providing some underlying factual
          circumstances regarding veracity, reliability, and basis of knowledge.” Id.
          (quoting United States v. Roach, 582 F.3d 1192, 1204-05 (10th Cir. 2009)).

Sanchez, 2019 WL 113780, at *6.

          As discussed above, the Affidavit presents specific allegations, including facts

regarding the basis of Detective Gallavan’s knowledge, that established sufficient probable

cause for issuance of the Search Warrant. It follows that the Affidavit is not so “devoid of

factual support” as would preclude reliance upon it. Chambers, 882 F.3d at 1311; see

Sanchez, 2019 WL 113780, at *6. “[T]he good-faith exception would apply even if the

Court had found the Affidavit did not establish probable cause.” Sanchez, 2019 WL

113780, at *6.

   III.      Defendant’s Motion to Suppress Search of Cell Phone Records

          In his Second Motion, Defendant seeks “to suppress evidence obtained from search

warrants on two cellular telephones,” each using a phone number with a (405) area code.

Def.’s Second Mot. (Doc. No. 21) at 1. The Government responds that the cell phones

themselves were not searched; rather, the Government served search warrants on the cell-

phone service providers for the records associated with the phone numbers. See Gov’t

Second Resp. (Doc. No. 28) at 1-2; see also id. Exs. 1, 2, Cell Phone Affs. & Warrants

(Doc. Nos. 28-1, 28-2).


                                               10
         Case 5:20-cr-00197-G Document 37 Filed 02/11/21 Page 11 of 12




       At the hearing, defense counsel expressly conceded that Defendant lacks standing

to pursue suppression with respect to the evidence for the phone number with a 570 prefix,

and so the Court considers that aspect of the Second Motion waived. See United States v.

Cruz-Rodriguez, 570 F.3d 1179, 1183 (10th Cir. 2009).

       As for the other number, which has a 625 prefix, Defendant argues only that the

underlying affidavit lacks probable cause and that the issued warrant “permitted a general,

rummaging search” and so “failed to adhere to the particularity requirement.” Def.’s

Second Mot. at 1; see U.S. Const. amend. IV (prescribing that warrants must “particularly

describe[e] the place to be searched, and the persons or things to be seized”); Voss v.

Bergsgaard, 774 F.2d 402, 404 (10th Cir. 1985) (“The particularity requirement ensures

that a search is confined in scope to particularly described evidence relating to a specific

crime for which there is demonstrated probable cause.”).

       A search issued pursuant to a warrant “is presumptively lawful,” and “the burden is

on the defendant to show any invalidity.” United States v. Nunez, 658 F. Supp. 828, 835

(D. Colo. 1987); accord United States v. McKneely, 6 F.3d 1447, 1455 (10th Cir. 1993)

(noting the “strong presumption in favor of warrant searches”).         Defendant’s vague

reference to “probable cause” does not meet Defendant’s burden of proof “to demonstrate

how the search warrant is invalid.” Nunez, 658 F. Supp. at 835; see also United States v.

Harrison, 566 F.3d 1254, 1256 (10th Cir. 2009). Nor has Defendant shown that the warrant

was insufficiently particular. To sustain a particularity challenge, “it is the defendant’s

burden to show a particularity problem on the face of the warrant.” United States v. Suggs,

371 F. Supp. 3d 931, 940 (D. Colo. 2019) (citing United States v. Carhee, 27 F.3d 1493


                                            11
         Case 5:20-cr-00197-G Document 37 Filed 02/11/21 Page 12 of 12




(10th Cir. 1994)), appeal docketed, No. 19-1487 (10th Cir. Dec. 27, 2019). Neither in the

Motion nor at the hearing did Defendant address the disputed search warrant, much less

specify how it raises any particularity concerns. Regardless, the Court’s review of the

warrant does not reveal that it lacks sufficient particularity.

                                       CONCLUSION

       As outlined herein, Defendant’s Motions to Suppress (Doc. Nos. 20, 21) are

DENIED.

       IT IS SO ORDERED this 11th day of February, 2021.




                                              12
